TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00937-CV


                     Gelato’s Holdings, Inc. and Brad Badgley, Appellants

                                               v.

                                    Steve Knight, Appellee


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-003782, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


                 Appellants Gelato’s Holdings, Inc., and Brad Badgley have filed an unopposed

motion to dismiss their appeal. Their previously filed motion to stay arbitration through the

outcome of the appeal is pending before this Court. Having reviewed the motion to dismiss and

the record, we conclude that the motion to dismiss should be granted. We therefore grant that

motion and dismiss this cause. We dismiss the motion to stay as moot in light of our disposition

of the appeal.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: September 15, 2020

Dismissed on Appellants’ Motion